Case 5:17-cv-00002-JGB-KK Document 49-5 Filed 10/11/18 Page 1 of 3 Page ID #:1935




              Exhibit E




                                                                      MCH - 000023
    Case 5:17-cv-00002-JGB-KK Document 49-5 Filed 10/11/18 Page 2 of 3 Page ID #:1936




From: Frank Adomitis [mailto:franksc@linkline.com]
Sent: Saturday, June 05, 2010 6:29 AM
To: Jennifer Hopkins
Cc: Charles Harrison
Subject: 2nd Request

Hi Jennifer,

I still would like to get ALL the finance committee meetings and get a copy of the approved budget for 2011. I
want to evaluate the budget and possibly other items to check for a turnaround plan. Charlie and Yvonne have
now held their respective positions for about 20 months and the hospital is still deep in the red. They even
provided assurance in the MDA section of 2009 financial statements that the hospital was heading in the right
direction:

"While some of the historic cash flow and profitability problems continue, District management believes that
such problems have been significantly reduced and will eventually be corrected as the District personnel
continue to use the Hospital Information System properly and other corrective action take effect."

The irony is that they simply implemented all my initiatives, e.g. getting more cost effective employee health
insurance implemented. However, they did do something I would not have done that being retroactively
writing off $630K in costs that were being amortized. See the prior period adjustment. This is in effect allowed
them an additional $630K in earnings that should not be there per the prior audit reports.

I may provide each board and foundation board member my analysis on the current situation and what I think
should be done. Given that Hoss had left, I would have had the hospital turned around by now or I would have
resigned.


Very Truly Yours



                                                       1
                                                                                             MCH - 000024
    Case 5:17-cv-00002-JGB-KK Document 49-5 Filed 10/11/18 Page 3 of 3 Page ID #:1937
Frank Adomitis


P.S. I am trying to find some time so I can attend a finance committee meeting or two.




                                                       2
                                                                                         MCH - 000025
